Title: To George Washington from Jonathan Trumbull, Sr., 15 September 1775
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Lebanon [Conn.] 15th September 1775

I have received your Excellency’s Letter of the 8th instant ⅌ Express who was detained by sickness, and did not deliver it ’till the 12th in the Evening, and my own bodily indisposition is some hindrance. Your peremptory requisition is fully complied with, all our new levies will be at your Camp, with all convenient Expedition.
At the time they were by your direction to remain in the Colony on some reason to suspect a remove from Boston to New York, that they might be able to give them more speedy opposition—I ordered Colo. Webb of our 7th Regiment, his men being raised in the Western part of the Colony, to take his station with three or four Companies at Greenwich the nearest Town of this Colony to New York, his Lt Colo. and Company at New Haven—The Residue of his and Colo. Huntington’s who were forward in their March, one Company to Norwich, and

the rest to New London—last Week I sent Orders to Colo. Webb to march the Companies with him to New Haven, to be on his way so much nearer to your Camp.
I am surprised that mine of the 5th instant was not received or not judged worthy of Notice, as no mention is made of it.
Stonington had been Attacked, and severely cannonaded and by divine Providence marvellously protected.
New London and Stonington are still menaced by the Ministerial Ships and Troops, that the militia cannot be thought sufficient for their security—That ’tis necessary to cast up some Entrenchments.
We are oblidged actually to raise more Men for their Security and for the Towns of New Haven and Lyme—I hoped some of the new Levies might have been left here ’till these dangers were Over, without injury to any of your Operations. I own that must be left to your Judgment—Yet it would have given me pleasure to have been acquainted that you did consider it.
I thank Divine Providence and you for this early warning to great care and watchfulness, that so the Union of the Colonies may be settled on a permanent and happy Basis.
I have before me your more acceptable Letter of the 9th instant—The Necessities of the Colony to supply our two armed Vessels, to furnish the men necessarily raised for Defence of our Sea Ports and Coasts, and to raise the Lead Ore, which appears very promising, prevents our being able to spare more than half a Ton—which is Ordered forward with Expedition—Before the Necessity of raising more Men appeared, We intended to send a Ton.
You may depend on our utmost Exertions for the defence and security of the Constitutional Rights and Liberty of the Colonies, and of our own in particular—none have shewn greater forwardness and thereby rendered themselves more the Objects of Ministerial Vengeance. I am, with great Esteem and Regard for your personal Character Sir Your most Obedient and very humble Servant

Jonth. Trumbull


P.S. The Glascow and Rose Men of War are not at Newport, and threaten that on the Return of the Swan from Boston, probably with Men for the purpose they will attack New London and Stonington.

All the Regiments in the Colony, at a great Expence have been extraordinarily disciplined, And one quarter of them on the Sea Coasts are selected, equiped and held in readiness as minute Men for every Emergency.

